Title: From Timothy Pickering to Jonathan Trumbull, Jr., 10 March 1783
From: Pickering, Timothy
To: Trumbull, Jonathan, Jr.


                        
                            Sir,
                            Newburgh March 10. 1783.
                        
                        In answer to your favour of this date just handed me, relative to the standards for the army, I have to
                            inform you, that they came to the store at this place in a box with other articles, directed to Mr Frothingham field
                            commissary of military stores, who opened the box & took out some of the articles, but left the standards, saying
                            he would send for them: how ever, there they are yet. This is the account given me by the storekeeper. Till the receipt of
                            your letter I knew not that any inquiry had been made for them.
                        Please to hand to the Commander in Chief Governour Clinton’s letter left with me by Capt. Walker. I have taken
                            a copy of it to transmit to Mr Morris. I am, sir, your most obedt servant
                        
                            Tim: Pickering Q.M.G.
                        
                    